Climate 
change, at the centre of the high-level event a week 
ago, constitutes one of the greatest challenges of our 
generation. It puts to the test our ability to create the 
collective political will necessary to counter a 
phenomenon of potentially disastrous socio-economic 
consequences. It also offers a great opportunity to 
make the best use of the unique framework that this 
Organization provides. The Bali meeting must bring 
about a long-term commitment by all States to 
launching an ambitious and practical road map towards 
a gradually decarbonized global economy. We can 
reach that goal if we translate today’s political 
momentum into concrete action that goes beyond 
tomorrow’s activities.  
 Climate change is but one of the areas of concern 
to the international community, where it is absolutely 
clear that the United Nations is today more than ever 
an indispensable Organization. It appears indeed that 
its unique nature and potential are more widely 
recognized and accepted today than they were until 
even very recently. In the words of Secretary-General 
Ban Ki-moon, the pendulum is swinging back in our 
favour. As a strong believer in multilateralism, we 
welcome that development. 
 However, as true friends of the United Nations, 
we must also continue to question the ability of the 
Organization to fully use its potential and to fulfil the 
purposes and principles of its Charter. Our record in 
the area of reform, two years after the 2005 World 
Summit, is mixed. We yet have to achieve certain 
institutional reforms, and the principle of the 
responsibility to protect must be translated into 
concrete action, such as in the case of the oppressive 
policies of the regime in Myanmar against its own 
population. Of course, however, reform of an 
organization with tasks as diverse and daunting as the 
United Nations is never concluded. We must always be 
prepared to make the adjustments that are necessary to 
improve its impact, its legitimacy and its efficiency. 
Today, such adjustments require a two-fold approach. 
On the one hand, we must strengthen its operational 
parts and, on the other hand, we must ground the work 
of the Organization more firmly in its origins, namely, 
the Charter of the United Nations. 
The demands in the area of peacekeeping are 
greater than ever before. That attests to the faith placed 
in the United Nations, but it also makes the 
deficiencies in the management of the Organization a 
more pressing issue. Secretary-General Ban Ki-moon 
was therefore right to propose changes to strengthen 
institutional support for the Organization’s field 
activities. We look forward to further progress in that 
respect, in particular in the area of procurement. We 
are not convinced that the lessons from the oil-for-food 
scandal, which has done great damage to the United 
Nations, have been fully absorbed, let alone fully 
translated into concrete action. We must also credibly 
improve the financial efficiency and accountability of 
the Organization. That will, in turn, allow us to present 
to our domestic constituencies the ever-increasing bills 
for peacekeeping operations. 
 All the strengthening of the operational and 
managerial capabilities of the United Nations will not 
change the fact that, operationally and financially, this 
is not a powerful Organization. Its budget will always 
pale in comparison to what a number of States spend 
on their defence budgets, to cite an obvious example. 
The genuine power and strength of the Organization 
lies in its foundation in international law. The Charter 
itself can be regarded as the greatest achievement in 
the history of international law. More important, 
though, the United Nations has the unique ability to 
bestow legitimacy and legality on international action. 
In the eyes of the world, the United Nations 
symbolizes the rule of law in international relations.  
 That is a tremendous asset that we must cherish 
and promote wherever possible. The United Nations 
and its organs must always be seen as the guardians of 
international law. Given its central place in the 
institutional architecture of the Organization, that 
applies in particular to the Security Council. The 
current practice of the Council with respect to the 
listing and de-listing of individuals targeted by 
sanctions is therefore a cause for concern. We believe 
that disregarding international standards of due process 
does nothing to improve the effectiveness of sanctions 
regimes, but much to undermine the authority of the 
Council itself. 
 Long years and much energy have been spent on 
the reform of the Security Council. It would appear 
today that we are as far from a solution as ever. We 
believe that the legitimacy of the Council’s actions has 
a number of sources, the most important of which are 
the quality of its decisions and the extent to which they 
reflect international law. In addition, the decisions of 
the Council have the necessary legitimacy if they are 
genuinely taken on behalf of the membership as a 
whole, and therefore also on behalf of the vast majority 
of States that do not serve on the Council. That can be 
achieved through greater involvement by non-member 
States, in particular if and when their interests are 
directly affected. Finally, of course, the membership of 
the Council must be more representative of the overall 
membership of the Organization, and of the developing 
world in particular. 
 The past few years have not brought about the era 
of the rule of law that some had hoped for. Quite to the 
contrary, there have been concerted, and ultimately 
unsuccessful, attacks on the importance of the rule of 
law in international relations. Nevertheless, we have 
achieved very significant progress in some areas, in 
particular in the area of international criminal justice. 
The Security Council has led the way through the 
establishment of international and hybrid tribunals. But 
the crowning success, of course, was the establishment 
of the International Criminal Court (ICC).  
 The referral of the situation in Darfur to the Court 
was a landmark decision, both legally and politically. It 
was a strong message by the Security Council that the 
international community does not accept impunity for 
the most serious crimes under international law. That 
message, however, needs to be backed up by 
enforcement action, in particular by the arrest of all 
indictees sought by the Court. We therefore call on all 
States and the United Nations to cooperate with the 
ICC to that end. 
 We will continue to take great interest in the work 
of the Security Council. At the same time, of course, 
we will focus our energy on making the General 
Assembly a more relevant and more essential part of 
the United Nations system. In that regard, my 
delegation looks forward to the President’s leadership 
and to closely cooperating with him on the priority 
issues he has identified. 
